Name: Commission Regulation (EC) No 2057/94 of 16 August 1994 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 8 . 94No L 211 /4 Official Journal of the European Communities COMMISSION REGULATION (EC) No 2057/94 of 16 August 1994 fixing the agricultural conversion rates hand to fix a new agricultural conversion rate for the Italian lira with effect from 16 August 1994 ; Whereas Article 15 (3) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, HAS ADOPTED THIS REGULATION : Article 1 The agricultural conversion rates are fixed in Annex I hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 3528/93 (2), and in particular Article 3 ( 1 ) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 1 972/94 (3); Whereas Article 4 of Regulation (EEC) No 3813/92 provides that the agricultural conversion rate for a floating currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels ; whereas, notwithstanding that Article 4, Article 4a of that Regulation applies until 31 December 1994 ; Whereas the representative market rates are determined on the basis of reference periods established in accord ­ ance with Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (4), as amended by Regulation (EC) No 547/94 (*) ; Whereas, however, Article 2 of Regulation (EEC) No 1068/93 provides that, in cases where the absolute value of the difference between the monetary gaps in two Member States, calculated from the average on the ecu rates for three consecutive working days, exceeds six points :  the representative market rates for the currencies in question shall be adjusted on the basis of the three working days in question, and  the basic reference period concerned begins the day following these three working days ; Whereas, as a consequence of the exchange rates recorded during the reference period 11 to 15 August 1994, it is necessary on the one hand to fix the limits referred to in paragraphs 1 and 3 of Article 4a of Regulation (EEC) No 3813/92 at + 3,494 and  1,506 and on the other Article 2 In the case referred to in Article 15 (3) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance . Arttcle 3 Regulation (EC) No 1972/94 is hereby repealed. (') OJ No L 387, 31 . 12. 1992, p. 1 . Article 4 This Regulation shall enter into force on 17 August 1994. It is applicable from 16 August 1994 if requested by inte ­ rested parties. (2) OJ No L 320, 22. 12. 1993, p. 32. (3) OJ No L 198, 30. 7. 1994, p. 114. (4) OJ No L 108, 1 . 5 . 1993, p . 106. O OJ No L 69, 12. 3 . 1994, p . 1 . No L 211 /517. 8 . 94 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 August 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX I Agricultural conversion rates ECU 1 = 49,3070 Belgian and Luxembourg francs 9,34812 Danish kroner 2,35418 German marks 346,789 Greek drachmas 192,319 Spanish pesetas 7,98191 French francs 0,976426 Irish punt 2 324,07 Italian lire 2,65256 Dutch guilders 239,331 Portuguese escudos 0,946550 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 51,3615 Belgian and Luxembourg francs 9,73763 Danish kroner 2,45227 German marks 361,239 Greek drachmas 200,332 Spanish pesetas 8,31449 French francs 1,01711 Irish punt 2 420,91 Italian lire 2,76308 Dutch guilders 249,303 Portuguese escudos 0,985990 Pound sterling ECU 1 - 47,4106 Belgian and Luxembourg francs 8,98858 Danish kroner 2,26363 German marks 333,451 Greek drachmas 1 84,922 Spanish pesetas 7,67491 French francs 0,938871 Irish punt 2 234,68 Italian lire 2,55054 Dutch guilders 230,126 Portuguese escudos 0,9 1 0 1 44 Pound sterling